                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 18-cr-0114 (WMW/HB)

                            Plaintiff,

      v.                                             PRELIMINARY ORDER OF
                                                          FORFEITURE
Mario Martell Spencer (1), Ahmed Osman
Farah (2),

                            Defendants.


       Before the Court is the unopposed motion of Plaintiff United States of America for

a preliminary order of forfeiture. (Dkt. 255.) The Court finds that the property at issue is

subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) in conjunction with 28 U.S.C.

§ 2461(c), and the United States has established the requisite nexus between such

property and the offenses of which Defendants Mario Martell Spencer and Ahmed

Osman Farah have been found guilty.

       Based on the foregoing and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

       1.     The motion of Plaintiff United States of America for a preliminary order of

forfeiture, (Dkt. 255), is GRANTED.

       2.     Defendants Mario Martell Spencer and Ahmed Osman Farah shall forfeit to

the United States, pursuant to 18 U.S.C. § 924(d)(1) in conjunction with 28 U.S.C.

§ 2461(c), the Taurus PT111 G2 9 mm semiautomatic pistol with an obliterated serial

number and all ammunition held therein.
       3.     The United States Attorney General or an authorized designee may seize

the property and maintain custody and control of it pending the entry of a final order of

forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the property in such manner as the Attorney General may direct.

       5.     This Order shall become final as to Defendants Mario Martell Spencer and

Ahmed Osman Farah at the time of sentencing and shall be made a part of the sentences

and included in the judgments. Fed. R. Crim. P. 32.2(b)(4)(A), (B).

       6.     Following the Court’s disposition of all petitions filed pursuant to 21 U.S.C.

§ 853(n)(2) or, if no petitions are filed, following the expiration of the time period

specified within which to file such petitions, the United States shall have clear title to the

property and may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).




Dated: December 17, 2019                                 s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                              2
